                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       KRISTY BIRD,                                      Case No. 3:19-cv-00757-JD
                                                       Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10       ANDREW SAUL,1
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           In this social security review action, plaintiff Kristy Bird has failed to file any opposition

                                  14   to defendant’s motion to dismiss, which was filed on July 11, 2019. Dkt. No. 10. Her response

                                  15   was due July 25, 2019. Civil L.R. 7-3(a).

                                  16           Plaintiff Bird is ordered to show cause in writing by October 25, 2019, why the case

                                  17   should not be dismissed under Federal Rule of Civil Procedure 41(b) for failure to prosecute.

                                  18           IT IS SO ORDERED.

                                  19   Dated: October 10, 2019

                                  20

                                  21
                                                                                                      JAMES DONATO
                                  22                                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28    Pursuant to Federal Rule of Civil Procedure 25(d), the Court substitutes Andrew Saul,
                                       Commissioner, Social Security Administration, as defendant in this action.
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        KRISTY BIRD,
                                   4                                                          Case No. 19-cv-00757-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        NANCY A. BERRYHILL,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on October 10, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Kristy Bird
                                       138 Village Ct #6
                                  18   Walnut Creek, CA 94596
                                  19

                                  20
                                       Dated: October 10, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          2
